10 |

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:17-cv-01771-JLR Document 83-1 Filed 07/12/19 Page 1 of 2

The Honorable James L, Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

BAYVIEW PLAZA TENANTS No, 2:17-cv-01771-JLR

ASSOCIATION, ET AL.,
PROPOSED ORDER TO DISSOLVE
Plaintiffs, TEMPORARY RESTRAINING ORDER
v,
Noted for Consideration on: July 12, 2019
GENE BOUMA, ET AL., No Oral Argument
Defendants.

 

This matter coming before the Court based upon the Stipulation and Motion to Dissolve the
Temporary Restraining Order entered against private party Defendants Gene Bouma,
Washington Plaza Limited Partnership, Bayview Plaza Limited Partnership, and Diamond
Management (“Private Party Defendants”) and the Court being fully advised, hereby grants the

Motion and approves the Stipulation as follows:

itis so Ordered:

1. The Court approves the agreed Stipulation of the Plaintiffs and the Private Party Defendants;
2. The Temporary Restraining Order entered on November 30, 2017, is hereby dissolved.

Done.this | yee day of July, 2019,

C\ Oyiy

UNITED uw DISTRICT JUD

[PROPOSED] mt TO DISSOLVE TEMPORARY RESTRAINING Northwest Justice Project
ORDER - PAGE 1 OF 2 _ 1814 Comwall
NO, 2:17-¢v-01771-ILR Bellingham, WA 98225

Tel. (360) 734-8680 Fax (360) 734-0121

=

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:17-cv-01771-JLR Document 83-1 Filed 07/12/19 Page 2 of 2

Presented by:

NORTHWEST JUSTICE PROJECT

/s/Kelly Owen
Kelly Owen, WSBA #16599

kellyo@nwjustice.org
Josefina Cerrillo-Ramirez WSBA #31134

josefinar@nwjustice.org
Charles Silverman WSBA #8654

charless@nwjustice.org
Scott Crain WSBA # 37224

scotic@nwjustice.org
Attorneys for Plaintiffs

[PROPOSED] ORDER TO DISSOLVE TEMPORARY RESTRAINING

ORDER - PAGE 2 OF 2
NO. 2:17-cv-01771-JLR

Agreed to by:
CARNEY BADLEY SPELLMAN

/s/Carrie E. Blackwood
Carrie E. Blackwood, WSBA#50284
eblackwood@barronsmithlaw.com

For:

s/Scott R. Weaver

Scott R. Weaver, WSBA#29267
weaver@carmeylaw.com

Attorney for Defendants Gene Bouma,
Washington Plaza Limited Partnership,
Bayview Plaza Limited Partnership,
Diamond Management LLC

Bellingham, WA 98225
Tel. (360) 734-8680 Fax (360) 734-0121

Northwest Justice Project
1814 Comwall

 

 
